Citation Nr: 0122957	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis with 
uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran had active duty from August 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. 
Reg. 45, 620 (as amended, August 29, 2001)(to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).


In the instant case, service connection for sarcoidosis with 
uveitis had been denied by the Board in December 1999.  The 
Board found that no medical evidence had been presented or 
secured to render plausible a claim that any current 
sarcoidosis with uveitis was the result of a disease or 
injury incurred in service, and denied the veteran's claim as 
not well grounded.  As indicated above, however, the VCAA 
eliminates the concept of a well-grounded claim, with 
application, in pertinent part, for claims that became final 
during the period that began on July 14, 1999 (the date of 
the Court's decision in Morton), and which ended on November 
9, 2000 (the date of enactment of the VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(b)(2)(A), 114 Stat. 2096, 2099-2100 (2000).  The veteran's 
claim for service connection for sarcoidosis with uveitis 
became final in December 1999; the Board's determination that 
this claim was not well grounded is no longer a valid premise 
for VA action.  

The VA General Counsel has held that, in circumstances in 
which a Board decision is obviated by the VCAA, the agency of 
original jurisdiction is to decide the claim as if the prior 
denial had not been made; that is, the previous decision will 
be treated as if it had no effect.  VAOPGCPREC 3-2001.  In 
the instant case, that means that the Board's December 1999 
denial of the veteran's claim had no effect, and the current 
adjudication should not be premised on whether new and 
material evidence had been submitted to reopen a previously-
denied claim.  The due process procedures set forth in the 
VCAA, together with the decision of the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993) (pertaining to actions that 
could be prejudicial to a claimant), require that this claim 
be returned to the RO for further adjudication.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure 

that the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2. Thereafter, the RO should readjudicate 
this claim, as it is characterized on the 
first page of this Remand decision.  All 
evidence associated with the claims 
folder, to include all evidence received 
prior to December 1999, should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





